QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 13, in paragraph 0073, line 5 “Fig. 8” should be --Fig. 9-- and in line 6 “Fig. 8” should be --Fig. 9--.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable over the prior art because Claim 1 sets forth wherein a thickness of the light diffusing part along a first straight line that passes from a center of the light diffusing part through the light source corresponding part is greater than a thickness of the light diffusing part along a straight line that does not pass through the light source corresponding part.  This combination of limitations is not shown or suggested by the prior art.
Claims 16-20 are allowable over the prior art because Claim 16 sets forth wherein a thickness of the light diffusing part along a first straight line that passes from a center of the light diffusing part through the light source correspond part is greater than a thickness of the light diffusing part along a straight line that does not pass through the light source corresponding part.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popowich et al is cited of interest for showing in Figure 1, a knob assembly 20 with a light conducting plate 26 (see also Fig. 5, col. 3, line 46). Glienicke is cited of interest for showing in Figure 1, a knob assembly 1 with a light transmitting body 6 (see col. 2, line 38).  Jung et al is cited of interest for showing a knob assembly 100 which includes a light conducting plate 200 shown in Figure 6 (see col. 6, beginning at line 12).  Kim is cited of interest for showing an illuminated knob assembly 100 which includes a light guide 130 (see Figs. 4, 5 and 7A).  Camli et al is cited of interest for showing a knob 4 with a light conductor 9 and illumination ring 10 in  Figure 3 (see para. 0036).  Niwa is cited of interest for showing in Figures 3 and 4, a knob 20 with a light conducting member 21 and light source 22 (see col. 5, line 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875